Is this transcript for an appeal?

Ifyes’ an EXPedited transcript UNITED STATES BANKRUPTCY COURT

is required |:' Yes lN° NoRTHERN DISTRICT oF CALIFORNIA
TRANSCRIPT ORDER FORM
Name of Debtor (Case Name): Chapter Case Number:
XTAL, IIlC. 1 1 18-52770

 

Adversary Proceeding Name:

A ML _ Adversary Proceeding Number:
S US’ INC (or Miscellaneous Proceediog Number)

 

 

 

 

 

 

 

Plaintiff(s)
vs' ’ 19-05002
XTAL, INC.
Defendant(s).
Date of Heal`ing= 1/24/2019 Time of Heariog: 1:30 pm
(Complete a SEPARATE form for EACH hearing date)
Hearing Judge: Harnmond Hearing Location: San Jose Courtroom 3020
Tl’anscribel'= Echo Reporting, Inc. Alternate Transcriber: Palmer Reporting Services

 

 

:ype °f. t |:| Ordinary (30 Days) Entire Heari“g |:|R“““g/Opini°n P°rti°n O“ly
ranscl'lp - |:| 14 Days |:| Testimony Of Witness

Expedited (7 Days) |:| Other/Special Instructions: Name of Wimess
|:| Daily (24 Hours)

 

 

 

Name of Person(s) Ordering Transcript: Mailing Address (include law firm name, if any):
Richard A. Lapping Trodella & Lapping LLP
540 Paciflc Avenue

Contact Person:
Richard A. Lapping
Phone Number: Email Address:

(415) 200-9407 Rich@TrodellaLapping.com

San Francisco, CA 94133

 

 

THIS SECTION FOR COURT USE ONLY

Transcript Order Number:

 

Transcription Information Sent to Transcriber By: |:| TDS |:| Other:

 

Time Start: Time End: Time Start: Time End:
Time Start: Time End: Time Start: Time End:
ECRO: Court Division; Processed By:

 

This Forrn is mandatory and approved for use by the U.S. Bankruptcy Court for the Northem District of California. If the transcript you want
is already ordered or on file, contact the transcriber to obtain a copy. Do not use this Form to order a §341 Meeting of Creditors recording.
To order a Meeting of Creditors recording visit the U.S. Trustee website. 8/2018

Case: 19-05002 Doc# 13 Filed: 01/28/19 Entered: 01/28/19 16:04:33 Page 1 of 1

